                                                                      United States District Court
                                                                        Southern District of Texas

UNITED STATES DISTRICT COURT               SOUTHERN DISTRICT OF TEXAS
                                                                           ENTERED
                                                                          March 23, 2020
                                                                        David J. Bradley, Clerk


Earnest Blueitt, Jr.,                  §
                                       §
                         Plaintiff,    §
versus                                 §              Civil Action H-18-4464
                                       §
Bryan Collier, et al.,                 §
                                       §
                         Defendants.   §

                  Order Granting Motion to Dismiss
      Earnest Blueitt, Jr., complains that the defendants are deliberately
indifferent to his serious medical needs by assigning him a laundry room
position requiring more exertion than his medical restrictions allow. Blueitt
says that defendants Belt and Williams allowed Blueitt to work in the
laundry room despite his medical restrictions. Blueitt says that he may not
be around temperature extremes and that he experienced dizzy spells
because of the heat in the laundry room. Blueitt also says that defendant
Ruby prescribed medication that harmed him and that defendant Jones
denied him medical care.
      Defendant Belt moves to dismiss the complaint because Blueitt does
not support his claims for relief against him. Blueitt must offer facts showing
that the defendants were aware of facts that could infer a substantial risk of
serious harm and actually infer that risk. Each defendant must have been
personally involved in the deliberate indifference. The defendants also must
have known that Blueitt's work assignment or medical care would aggravate
Blueitt's injuries. Mere disagreement with his work assignment does not
support a claim of deliberate indifference without also showing that the work
assignment aggravated his medical condition. Disagreement with medical
care offered or negligent care also does not support a claim for deliberate

                                       1
.   ..


         indifference.
               Blueitt does not allege that defendants Belt or Williams assigned him
         to work in the laundry room themselves. Blueitt does not say defendants
         Belt or Williams had authority to change his work assignment or that their
         role was more than supervisory in nature or to review his grievance. Blueitt
         only says that they knew that he worked there, that they did not change his
         work assignment, and that his Step                   1    grievance was misconstrued. Blueitt
         does not allege that the dizzy spells he experienced exasperated his shoulder
         pain, fractured right ankle, high blood pressure, or kidney pain. Blueitt also
         admits that he was offered respite time when he became dizzy and his
         grievance records show that other accommodations to his work assignment
         were offered. Blueitt does not support a claim against these defendants.
              Blueitt says that defendant Ruby prescribed him blood pressure
         medication that had side effects. Blueitt says that he suffered joint, chest,
         and stomach pain, tiredness, dizziness, depression, weight gain, sore throat,
         shortness of breath, and constipation because of the medication. Blueitt
         admits that defendant Ruby examined him for his shoulder and ankle pain,
         and for his kidney issues. Blueitt says that defendant Ruby gave him medical
         attention, x-rayed him, and prescribed him medication for his injuries.
         Blueitt also says that defendant Jones refused medical treatment. Blueitt's
         own admissions and grievance records do not support his allegations.
         Blueitt does not support a claim against these defendants.
               Belt's motion is granted. (18) Blueitt's complaint is dismissed with
         prejudice.
               Signed at Houston, Texas, on _ ___J_/U--"'-----I.""II.I.LJA""'{.4~q,.;;-./~l<....,>,..e.9:....___ _ , 2020.



                                                                                   ~t                 ~---
                                                                                 Lynn N. Hughes
                                                                            United States District Judge



                                                               2
